DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings is withdrawn in view of the Response filed 10 December 2021. Applicant’s “throw arm” is interpreted as an arm connecting circuit board 820 to a ring that rotates with the drive shaft (fig. 8).

Claim Objections
The objection to claim 28 is withdrawn in view of the amendment filed 10 December 2021.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. § 112 (pre-AIA ), first paragraph is withdrawn in view of the current Response. Applicant’s “throw arm” is interpreted as an arm connecting circuit board 820 to a ring that rotates with the drive shaft. Response, pp. 11-12.

REASONS FOR ALLOWANCE
	Claims 28-48 and 50-54 are allowed.
The following is an examiner’s statement of reasons for allowance:

However, the prior art does not disclose or suggest “the accelerometer configured to determine a gravity vector that includes a multi-dimensional vector representing a magnitude and direction of each position of the accelerometer continuously along all of the curved path while in motion” in combination with the remaining claim elements as recited in claim 28. 
Similarly the prior art does not disclose or suggest “continuously receiving, by a processor, a gravity vector from a sensor disposed on a throw arm while the throw arm is in motion along a curved path that corresponding to a linear extension of a deadbolt…determining, by the processor, a position of the deadbolt of  a lock based on the gravity vector indicative of the position of the sensor and the throw arm, each position continuously along curved path of the sensor comprising a unique gravity vector” in combination with the remaining claim elements as recited in claims 29-36. 
Additionally, the prior art does not disclose or suggest “the accelerometer configured to generate a gravity vector indicative of a position of the accelerometer continuously at each position along the curved path while the throw arm is in motion; and a controller circuit configured to continuously determine a position of the deadbolt along the linear path while in motion” that includes a multi-dimensional vector representing a magnitude and direction of each position of the accelerometer continuously along all of the curved path while in motion” in combination with the remaining claim elements as recited in claims 37-44. 
45-54. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852